DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the EPO on October 8, 2020. It is noted, however, that applicant has not filed a certified copy of the EP20315431.5 application as required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record teaches the general subject matter of the claims, as discussed below, but the prior art of record fails to teach the particulars of the performance monitor and its corresponding method of operation.    
Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, an apparatus comprising a performance monitor to evaluate a performance metric in response to an error count from the FEC decoder and in response to a stream of measured constellation symbols from the symbol decoder, the performance metric being based on a weighted sum of a first signal-quality estimate determined based on the error count and a second signal-quality estimate determined based on deviations of the digital samples from constellation symbols.
Regarding claim 14, the prior art of record fails to teach, in combination with other claim limitations, a control method comprising generating a second signal-quality estimate based on deviations of digital samples from constellation symbols, the digital samples being generated by the optical data receiver in response to modulated light, the constellation symbols being determined by a symbol decoder of the optical data receiver by constellation-mapping the digital samples; and computing a weighted sum of the first and second signal-quality estimates to generate a performance metric for a data link, the modulated light being used in the data link to transmit a data stream to the optical data receiver.

US 2020/0177307 (Pan) is the closest art of record.  Pan at FIG. 4 teaches a FEC decoder.  

    PNG
    media_image1.png
    288
    710
    media_image1.png
    Greyscale

This includes a de-mapper 408 and first and second FEC decoders 402, 404.  See, for example:
[0076] The FEC decoding scheme 406 comprises first FEC decoding 402 and second FEC decoding 404 which correspond, respectively, to the first FEC encoding 302 and the second FEC encoding 304. According to some examples, the first FEC decoding 402 may correspond to a hard decision FEC scheme or a soft decision FEC scheme, while the second FEC decoding 404 may correspond to a hard decision FEC scheme or a soft decision FEC scheme. Together, the first FEC encoding 302 and first FEC decoding 402 may be referred to as “a first FEC scheme”. Together, the second FEC encoding 304 and second FEC decoding 404 may be referred to as “a second FEC scheme”.

[0078] The symbols 413 may be demapped into bit estimates according to a demapping 408. The demapping 408 may involve applying an inverse of the scheme that was used in the mapping 308 performed at the optical transmitter. The demapping 408 may result in FEC-encoded shaped bit estimates 405 and FEC-encoded unshaped bit estimates 411.
See also other embodiments in FIGS. 5, 6, and 10.  
The decoder can be used with an optical receiver.  See, for example:
[0075] FIG. 4 illustrates an example FEC decoding scheme 406 for use with the FEC encoding scheme 306 of FIG. 3. The FEC decoding scheme 406 may be implemented at an optical receiver.
See also the embodiment of FIG. 10 which includes a PD 1019 and ADCs 1028-1034.
However, it fails to teach the performance monitor as recited in the claims.

US 2014/0086594 (Xie) at FIG. 1 teaches an optical receiver including PDs 136 and ADCs 150, and a DSP 160.  

    PNG
    media_image2.png
    503
    882
    media_image2.png
    Greyscale


FIG. 2A illustrates details of the DSP in the optical receiver of FIG. 1.


    PNG
    media_image3.png
    559
    792
    media_image3.png
    Greyscale


This teaches a controller 250 that generates control signal 252 based on feedback signal 282 from decoder 280 and feedback signal 242 from monitor 240, and used to configure the equalizer 220 to minimize BER.  
[0031] Controller 250 generates control signal 252 based on feedback signal 282. Feedback signal 282 typically carries one or more error metrics that can be used in error-minimization-driven algorithms that enable controller 250 to appropriately configure bulk signal equalizer 220, e.g., for the purpose of reducing the BER in output signal 162. In one embodiment, communication path 214 can be used, e.g., to estimate the amount of CD in the input signal to help controller 250 appropriately set the configuration of the bulk signal equalizer 220.

[0033] One problem with the use of two separate control circuits and two different algorithms for setting the respective configurations of bulk signal equalizer 220 and butterfly equalizer 230 is that those respective algorithms might not be optimally aligned or interfaced with one another. As a result, the overall signal-equalization performance of the signal-processing tandem consisting of bulk signal equalizer 220 and butterfly equalizer 230 may be suboptimal. This problem is addressed in DSP 200 by an additional feedback path comprising common-factor monitor 240. More specifically, feedback signal 242 generated by common-factor monitor 240 enables controller 250 to coordinate the operations of controllers 250 and 254 and the signal-equalization processing performed in bulk signal equalizer 220 and butterfly equalizer 230. This coordination advantageously enables DSP 200 to more-optimally utilize its signal-equalization capacity, e.g., as described below in reference to FIG. 4.

The decoder 280 that can be used to perform FEC.  See, for example:
[0035] Digital signals 272x and 272y generated by CPE module 270 are applied to decoder 280. Decoder 280 is configured to use the digital measures (e.g., complex values) conveyed by digital signals 272x and 272y to appropriately map each received symbol onto an operative constellation and, based on said mapping, recover the corresponding encoded data for output signal 162. In one embodiment, decoder 280 may perform digital processing that implements forward error correction (FEC) based on data redundancies (if any) in optical input signal 102. Many FEC methods suitable for use in decoder 280 are known in the art. Several representative examples of such methods are disclosed, e.g., in U.S. Pat. Nos. 7,734,191, 7,574,146, 7,424,651, 7,212,741, and 6,683,855, all of which are incorporated herein by reference in their entirety.

[0037] At step 302 of method 300, common-factor monitor 240 determines common factor H.sub.0 corresponding to the transfer functions H.sub.xx, H.sub.xy, H.sub.yx, and H.sub.yy that are being used in FIR filters 232a-232d. As is further evident from the examples below, common factor H.sub.0 is generally a function that may be analogous to transfer functions H.sub.xx, H.sub.yx, H.sub.xy, and H.sub.yy. One skilled in the art will understand that common factor H.sub.0 can have a time-domain representation (e.g., corresponding to the schematics shown in FIG. 2B) or an equivalent frequency-domain representation (see, e.g., Eq. (2)). Situations in which common factor H.sub.0 is a scalar value, e.g., during some periods of time, are also possible.
However, it fails to teach the particular functionality of the performance monitor in the present claims.
US 2016/0065315 (Koike-Akino) at FIG. 1 teaches an optical communication system including a transmitter and receiver.  

    PNG
    media_image4.png
    561
    735
    media_image4.png
    Greyscale

The receiver 100 includes a demodulator 130 and a FEC decoder 140.  See, for example:
[0020] The system includes a carrier phase estimator (CPE) 110, a slip process analyzer 120, a demodulator 130, and a forward-error-correction (FEC) decoder 140. The embodiments of the invention make it possible to recover cycle slips, I-Q angular skew and residual phase noise, where I and Q represent an in-phase component of the waveform and a quadrature component, respectively.
However, it fails to teach the particulars of the claimed invention.
US 2012/0213532 (Hironishi) at FIG. 22 teaches a optical receiver.  

    PNG
    media_image5.png
    795
    471
    media_image5.png
    Greyscale

This embodiment includes PDs 231-234, ADC 240, and a monitor circuit including measurement unit 1701 and compensation calculator 273.  However, it fails to teach the particulars of the performance monitor as recited in the claims.
US 2012/0069854 (Suzuki) at FIG. 1 illustrates an optical receiver.

    PNG
    media_image6.png
    375
    552
    media_image6.png
    Greyscale

This embodiment includes O/E converters 140, ADCs 150, and signal processor 160 (e.g., see FIG. 1).  
US 2011/0122787 (Wang) teaches a communication system.  See, for example, FIG. 1.  Wang also teaches to monitor signal to noise ratio and bit error rate and indicators of performance.  See, for example:
[0004] In an broadband wireless communication system, such as an orthogonal frequency division multiplexing (OFDM) system, an effective SINR (ESINR) or an effective signal to noise ratio (ESNR) of a channel is often used as an quality indicator of the channel (also referred to as an effective quality indicator of the channel) for overcoming influence from frequency selectivity generated due to multipath. 

[0038] In the method and apparatus according to the embodiments of the present invention, various quality indicators of sub-carriers are selected according to application demands. For example, the SNRs or SINRs of the sub-carriers can be selected as quality indicators of the sub-carriers. In the following description, for the purpose of illustration, the SINR of a sub-carrier is used as an example of quality indicator of the sub-carrier. It is to be understood that other quality indicator of the sub-carrier such as the SNR thereof can also be used in other embodiments of the present invention. According to teaching of the embodiments provided in the present specification, the method and apparatus of the present invention can be implemented easily in the case of using other quality indicators of the sub-carrier such as an SNR. 

[0048] FIG. 2 is an exemplary schematic diagram of a performance measurement result of a candidate MCS under an AWGN channel. The graph in FIG. 2 can be obtained by simulating the system by using a prior art method. In FIG. 2, X axis denotes a logarithmic value of the SNR under the system bandwidth. Since under the AWGN channel, there is only noise without interference, the SINR is equal to the SNR. That is, the SNR is equivalent to the SINR under the environment of AWGN channel. Y axis denotes a system performance metric, such as Bit Error Ratio ( BER), Block Error Ratio (BLER) or Packet Error Ratio (PEG). P.sub.target indicates the target performance of the system, while the performance range acceptable for the system is from P.sub.lower to P.sub.upper.
Wang also teaches an algorithm for determining system performance.   See, for example, the algorithms in FIGS. 3-8.  Wang also teaches to embody the invention as a CPU 1001, memory 1002, 1003, and a transceiver 1005.  Wang, however, does not teach the calculations/algorithms recited in the claims.

US 2016/0323900 (de Domenico) teaches a communication system in which the SNR is calculated with a ratio that include a sum in the denominator.  See, for example [0048]:
where SINR.sub.ij indicates the average ratio between the power of the signal of the base station i measured by the user j and the sum of the thermal variance noise .sigma..sup.2 plus the interference generated by the adjacent base stations, i.e.: 
Aside from these similarities, this reference does not teach the calculations/algorithms recited in the claims.
US 2017/0285207 (Shao) teaches that the concepts of base power and calibration power were known.  See, for example:
[0046] Example 3 is directed to the device of any preceding example, wherein the third processor determines PTU power loss value at PS mode as a function of the PTU power amplifier's power (P_PA) value and the base power (P_base) value for the calibrated power consumption of power amplifier during a long beacon for idle mat.
Shoa, however, does not teach the communication system and algorithm recited in the claims.
US 2017/0351241 (Bowers) teaches a communications system the performs predictive and prescriptive analytics for systems under variable load.  See, for example:
[0009] These and other problems are generally solved or circumvented, and technical advantages are generally achieved, by advantageous embodiments of the present invention for a communication system and method that provides predictive and prescriptive analytics for a system running at an edge. In one embodiment, the communication system includes an architect subsystem configured to build, test and deploy a model based on sensor characteristics of the system. The sensor characteristics are from at least one of an operator input, a historical input, a specification input, and a subject-matter expert input. The communication system also includes an edge subsystem configured to receive said model and perform predictive and prescriptive analytics on sensor data from said system running on said model deployed at said edge. 
It also teaches operation on non-linear data.  See, for example:
[0034] The system's ability to monitor diverse, non-linear data while accommodating noise, asynchronous data, limited bandwidth, limited processing power, limited computer memory, and limited data storage, with low latency, ease of system validation and other attributes have diverse applications with great benefit to a wide range of processes, industries, businesses, and fields of use.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636